James R. Cooper, Judge, concurring. Today, this Court has denied petitioner’s request for a stay of the Baxter County Circuit Court’s order granting Mr. Peloso’s petition for habeas corpus. In so doing, we have affirmed the decision of the circuit judge not to stay his own order. After hearing the habeas corpus petition, and after being asked to stay this order granting that petition, the trial court specifically found that it would be in the best interest of the minor child that custody be immediately placed in Mr. Peloso. I can find nothing which indicates that the trial court erred in refusing to stay his own order, nor could the other members of this Court’s majority. Apparently, my dissenting colleague cannot find anything which shows error on the part of the trial judge, since there is nothing in the dissenting opinion to so indicate. This opinion is written to clarify the factual and procedural history of this case, and to spell out my specific reasons for voting to deny the petitioner’s request for a stay. First, I must strongly disagree with Judge Glaze that the majority decision will “serve only to encourage kidnapping children.” I do not understand, nor does the dissenting opinion explain, the basis for such an assertion. Actually, I think that granting the relief sought by the petitioner would more likely serve to encourage violation of lawful court orders. Next, I must also take issue with the statement that the majority has acted precipitously without benefit of a complete record. True, we do not have a complete record in this case. We do not need a complete record to decide whether or not we should stay the trial court’s order pending a decision on the merits of this case, nor should we be presently concerned with the merits of the case. We do have excellent briefs in this case prepared by both sides to this litigation, and the members of the Court stayed the trial judge’s order to provide time to study those briefs. The background of this case is somewhat complex. Seth, who is now eight years old, was born in Vermont to the petitioner, who was living with Mr. Peloso without benefit of matrimony. Two years later, petitioner moved to Missouri. Mr. Peloso soon followed, and during the next two to three years, the petitioner and Mr. Peloso cooperated with each other with regard to Seth, with Mr. Peloso providing child support and the petitioner providing Mr. Peloso with adequate visitation. In 1981, Mr. Peloso took Seth to Vermont, and shortly thereafter, he initiated a petition for custody of Seth. Mr. Peloso was successful, but, on June 8,1984, the Vermont Supreme Court overturned the lower court decision awarding Mr. Peloso custody of Seth. The Court found that, at the time Mr. Peloso filed his custody petition, Vermont could not exercise jurisdiciton because Vermont was not the child’s home state at the time of the commencement of the proceeding nor within six months prior thereto, see § 1-31(5), and no parent or person acting ás a parent continued to live in Vermont after the defendant and the child left the state in 1978. Neither the child nor the plaintiff had a significant connection with Vermont, since both had been absent from the state, other than for periodic, temporary visits, for three years. Peloso v. Botkin, _ Vt. _, 479 A.2d 156 (1984). Three days after the Vermont Supreme Court decision, Ms. Todd filed a petition seeking custody of Seth in Baxter Chancery Court, and she received an ex parte order granting her custody of Seth. That order was presented to the courts in Vermont, and, on June 12, 1984, Ms. Todd applied to the Vermont courts for a writ of habeas corpus. On June 15, 1984, Ms. Todd appeared before the Vermont court, and she was awarded visitation with her son. She signed the margin of the order acknowledging that she had received a copy of it. The order clearly prohibits removal of the child from the state of Vermont. On that same day the petitioner made arrangements to remove Seth from Vermont, an act which was completed on the next day in an airplane chartered by the petitioner. On June 19, 1984, Mr. Peloso filed a petition in Vermont seeking custody of Seth. Ms. Todd also initiated an action in Baxter County Court, but that action was commenced after she had initiated her habeas corpus action in Vermont, and after Mr. Peloso initiated his custody action in Vermont. The Baxter County Chancery Court action was dismissed for want of subject matter jurisdiction on July 29, 1984. The Baxter County Circuit Court, mindful of all these legal maneuvers, found that the Baxter County Court order, which was entered July 20, 1984, was not enforceable on the record before the Circuit Court, first because Mr. Peloso was not given proper notice of the pendency of that action, and second, because other custody actions were pending in Vermont. The trial court specifically found that the petitioner’s habeas corpus petition was pending in Vermont before the Baxter County court action, and that the Vermont action was proceeding with notice and personal appearance of all parties, and that action was proceeding in substantial conformity with the Arkansas Uniform Child Custody Act. Further, the trial court found that Mr. Peloso’s custody action in Vermont commenced July 19, 1984, was proceeding in conformity with the Arkansas Uniform Child Custody Act. Having attempted to summarize the proceedings thus far, the situation is now this: the petitioner removed Seth from school on October 3, 1984, and is now apparently, concealing him; she is a fugitive from justice, since felony interference with custody charges are pending against her in Baxter County (Judge Glaze states that this is an erroneous statement, but I am at a loss to understand that statement, since a certified copy of the felony information and bench warrant has been provided to all members of this Court, and, also attached is an affidavit from a Baxter County Criminal Investigator stating that he had tried to serve the custody order and warrant on the petitioner, but that his information was that she was in hiding); she has possession of Seth in violation of court order issued in Vermont and in Arkansas, and she had notice of those orders; two actions are pending in Vermont, one initiated by the petitioner herself, and the other initiated by Mr. Peloso; and the Arkansas trial court has granted a habeas corpus petition which effectively returns jurisdiction of the matter to the Vermont courts. In the face of the factual history of this case, it seems to me that to grant any relief to the petitioner, in the form of a stay pending a hearing before this Court on the merits, would obviously reward her flagrant disregard of the orders of courts of competent jurisdiction in this State and in Vermont. Since there is not one scintilla of evidence, nor even a convincing argument, present before us that supports the argument that Seth’s best interest requires a stay, this Court should not grant one. Judge Glaze also makes much of the fact that Mr. Peloso took Seth to Vermont-from Missouri, even to the extent of characterizing it as “stealing” him away. However, even if I were to agree that such action was improper, Mr. Peloso violated no court order, and his misconduct, if such it was, pales in comparison to the flagrant, deliberate, and continued disregard of court orders which, at least in part, are the result of litigation initiated by the petitioner. The discussion of paternity in the dissenting opinion is interesting, but I fail to see what it really has to do with the question of whether we should stay the circuit judge’s order pending a decision on the merits of this case. Neither the two Vermont trial courts which have had this matter before them, nor, apparently, the Vermont Supreme Court, and certainly not the Baxter County Circuit Court, have found the paternity issue to be a stumbling block to finding what is in Seth’s best interest, and I do not find it to be a stumbling block. Petitioner makes reference to Mr. Peloso’s lack of standing to seek custody, but I submit the proper forum for that issue is Vermont, where petitioner instituted her habeas corpus action, and where Mr. Peloso’s action for custody is pending. Lest there be any question about it, no one alleges that Mr. Peloso is not Seth’s natural father, though it apparently is true that legal proceedings to establish that fact have not taken place.